UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-7625



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MIGUEL SAMUEL MALDONADO,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CR-91-287-JFM, CA-97-3115-JFM)


Submitted:   April 16, 1998                 Decided:   April 29, 1998


Before WILKINS and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Miguel Samuel Maldonado, Appellant Pro Se.       Katharine Jacobs
Armentrout, Assistant United States Attorney, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order dismiss-

ing his second motion filed under 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1997). We have reviewed the record and find no reversible

error. Accordingly, we deny a certificate of appealability and

dismiss the appeal. United States v. Maldonado, Nos. CR-91-287-JFM;
CA-97-3115-JFM (D. Md. Oct. 9, 1997). We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid
the decisional process.




                                                         DISMISSED




                                2